*778In the absence of surprise or prejudice to the opposing party, leave to amend a complaint is to be freely granted (see CPLR 3025 [b]; Edenwald Contr. Co. v City of New York, 60 NY2d 957; Dal Youn Chung v Farberov, 285 AD2d 524). Here, however, the plaintiffs’ proposed fourth cause of action, alleging violations of the Federal Racketeer Influenced and Corrupt Organization Act (18 USC § 1962), was not adequately pleaded and is plainly lacking in merit (see Curran v Auto Lab Serv. Ctr., 280 AD2d 636; 136 E. 56th St. Owners v Darnet Realty Assoc., 248 AD2d 327, 328; Schuler v Board of Educ. of Cent. Islip Union Free School Dist., 2000 WL 134346 [ED NY, Feb. 1, 2000]; United States v Private Sanitation Indus. Assn. of Nassau/Suffolk, 793 F Supp 1114, 1129).
The appellants’ remaining contentions are without merit. Ritter, J.P., Krausman, McGinity and Luciano, JJ., concur.